           Case 1:20-cr-00238-ER Document 21 Filed 07/17/20 Page 1 of 1
                                           U.S. Department of Justice
 [Type text]
                                                        United States Attorney
                                                        Southern District of New York

                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007


                                                        July 16, 2020

 Hon. Edgardo Ramos
 Thurgood Marshall U.S. Courthouse
 40 Foley Square
 New York, NY 10007

     Re:     United States v. Rolando Heredia, 20-cr-238 (ER)

 Dear Judge Ramos:

         The Government respectfully requests that time under the Speedy Trial Act be excluded
 from the date of this letter until the date of the next status conference, currently scheduled for
 July 24, 2020. The exclusion will allow the parties to continue to produce and review discovery
 and to discuss a potential pretrial resolution to this case. The defendant’s attorney, Sarah Sacks,
 Esq., consents to the requested exclusion of time.


                                                Respectfully submitted,

                                                AUDREY STRAUSS
                                                Acting United States Attorney



                                            by: _____________________________
                                                Thomas S. Burnett
                                                Assistant United States Attorney
                                                (212) 637-1064


Speedy trial time is excluded from July 16, 2020, until July 25, 2020, in the interest of justice.
SO ORDERED.




                                                                               7/17/2020
